IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                    No. 01-50142, consolidated
                         with No. 01-50143
                        Conference Calendar


WALTER A. COPENHAVER,

                                    Plaintiff,

versus

FEDERAL HOME LOAN MORTGAGE CORPORATION, ETC.; ET AL.,

                                   Defendants.
    ---------------------------------------------------------

WALTER A. COPENHAVER,

                                    Plaintiff-Appellant,

versus

FEDERAL HOME LOAN MORTGAGE CORPORATION, its successors
and/or assigns; SOURCE ONE MORTGAGE SERVICES
CORPORATION, its successors and/or assigns; BALCOM MANN
& STEVENS PC; BEVERLY MITRISIN,

                                    Defendants-Appellees.

                       --------------------
          Appeals from the United States District Court
                for the Western District of Texas
                    USDC Nos. EP-99-CV-300-H,
                           EP-00-CV-307-P
                       --------------------
                         December 12, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Walter Copenhaver seeks to appeal an order requiring him to

provide the defendants with a more definite statement and an

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-50142,
                           c/w No. 01-50143
                                  -2-

order transferring a case for consolidation.    We consolidate the

appeals sua sponte.   See Fed. R. App. P. 3(b)(2).   While

Copenhaver was attempting to appeal these interlocutory orders,

which the district court declined to certify under 28 U.S.C.

§ 1292(b), the defendants obtained summary judgment dismissing

the consolidated cases on the merits.    There has been no timely

appeal of the dismissal.    Any challenge to the interlocutory

orders is moot.   See Case v. St. Paul Fire & Marine Ins. Co., 456
F.2d 252, 252 (5th Cir. 1972).

     The appeal is DISMISSED.

     Copenhaver’s motion to transfer the appeal to the Federal

Circuit is DENIED. All additional outstanding motions are denied

as moot.